Mr. Justice Thomas delivered the opinion of the court: Claimant is a minor who brings this action by his father and next friend. The declaration charges that on May 29,1930, while claimant was driving his automobile along State Highway No. 6, near the St. Charles School for Boys, a horse owned by said school came on the highway in front of his automobile and that his automobile collided with the horse and by reason of such collision was so badly damaged that it cost $428.55 to repair it. The Attorney General has filed a demurrer to the declaration. The declaration wholly fails to state a cause of action against the State and the demurrer must be sustained. The rule that the State is not liable for the negligence of its officers, agents and servants has been so often announced by this court that a further discussion of that question is not deemed necessary. It is therefore ordered that the demurrer be and the same is sustained and the case dismissed.